CLD-113                                                           NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 15-3759
                                        ___________

      IN RE: NATURAL BORN CITIZEN PARTY NATIONAL COMMITTEE;
                           HAROLD W. VAN ALLEN,
                                               Petitioners
                 ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                    (Related to District Court Civil No. 09-cv-00253)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    January 22, 2016

               Before: FISHER, JORDAN and VANASKIE, Circuit Judges

                             (Opinion filed: February 4, 2016 )
                                        _________

                                         OPINION*
                                         _________

PER CURIAM

       Harold Van Allen1 petitions for a writ of mandamus. For the reasons below, we

will deny the petition. While the petition is difficult to understand, it appears that




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
petitioner seeks a stay of the 2016 general election pending the removal of the President,

appointment of special masters to conduct a census, and the reapportionment of

Congressional districts based on that census.

       Pursuant to 28 U.S.C. § 1651(a), we may issue writs “necessary or appropriate in

aid of [our] respective jurisdiction[] and agreeable to the usages and principles of law.”

A writ of mandamus will issue only in extraordinary circumstances. See Sporck v. Peil,

759 F.2d 312, 314 (3d Cir. 1985). As a precondition to the issuance of the writ, the

petitioner must establish that there is no alternative remedy or other adequate means to

obtain the desired relief, and the petitioner must demonstrate a clear and indisputable

right to the relief sought. Kerr v. U.S. Dist. Court, 426 U.S. 394, 403 (1976).

       Regardless of whether removing the President, ordering a census, and

reapportioning Congressional districts are within our jurisdiction, Petitioner has not

shown a clear and indisputable right to such drastic relief. Moreover, we have already

determined that petitioners such as Van Allen lack standing to challenge a President’s

eligibility to serve. Kerchner v. Obama, 612 F.3d 204 (3d Cir.), cert. denied, 562 U.S.
1082 (2010); see also Berg v. Obama, 586 F.3d 234 (3d Cir. 2009). We concluded in


1
  As no attorney has entered an appearance on behalf of the “Natural Born Citizen Party
National Committee,” the petition is dismissed as to that party. See 3rd Cir. L.A.R.
107.2. A non-attorney may not represent other parties. See Osei-Afriyie v. Med. Coll. of
Pa., 937 F.2d 876, 882-83 (3d Cir. 1991) (non-lawyer parent cannot represent interests of
his children). When a party is a corporation, partnership, or other organization or
association that party may appear and be represented in this Court only by a licensed
attorney who is also a member of this Court’s bar. See Simbraw v. United States, 367
F.2d 373 (3d Cir. 1966); see also Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory
                                             2
Kerchner that the appeal was frivolous. Likewise, in denying a recent mandamus petition

filed by Van Allen addressing this issue, we advised him that frivolous and vexatious

litigation may lead to sanctions and filing restrictions. We reiterate that warning.

       The petition for a writ of mandamus is denied.




Council, 506 U.S. 194, 201-02 (1993).
                                             3